June 8, 2006

Betsy Z. Cohen

Dear Ms. Cohen:

As you know, RAIT Investment Trust (the “Company”) and a subsidiary of the
Company are entering into an agreement and plan of merger (the “Merger
Agreement”) with Taberna Realty Finance Trust (“Taberna”) (“the Merger
Agreement”), pursuant to which Taberna will become a wholly-owned subsidiary of
the Company as of the closing of the transaction contemplated by the Merger
Agreement (the “Merger”). This letter is being entered into contemporaneously,
and in connection, with the execution of the Merger Agreement, and in
acknowledgement that you will benefit from the Merger and for other good and
valuable consideration the receipt of which is hereby acknowledged. You, the
Company and Taberna hereby agree as follows:

You hereby confirm your agreement to, and hereby do, waive the “Good Reason” (as
defined in Section 4(b) of the Employment Agreement) termination provisions
under the Employment Agreement entered into between you and the Company on
January 23, 2002 (as the same may have been amended or modified from time to
time, the “Employment Agreement”) as a result of any change in your positions or
duties directly attributable to or directly in connection with the Merger.

Your agreement set forth in the second paragraph of this letter is subject to,
and expressly conditioned upon, the following (i) the consummation of the
Merger, and (ii) between the date hereof and the Effective Time (as defined in
the Merger Agreement), you and the Company entering into an amendment to the
Employment Agreement, effective as of the Effective Time, containing terms and
conditions substantially as set forth in Section 6.1(xi) of the Parent
Disclosure Letter to the Merger Agreement (the “Amendment”). You and the Company
agree to negotiate the terms and conditions of the Amendment in reasonable good
faith, and the Amendment shall consist of the terms generally set forth in such
Section 6.1(xi) of the Parent Disclosure Letter to the Merger Agreement. In the
event the conditions set forth in clauses (i) and (ii) of the first sentence of
this paragraph do not occur before the date the Merger Agreement terminates for
any reason, this letter shall terminate, and shall be of no force and effect.

1

This letter may be executed in counterparts, all of which shall be considered
one and the same document.

To indicate your agreement with the foregoing, please sign your name where
indicated below and return one copy of this letter to the Company to the
attention of the undersigned. Keep the other copy for your records.

RAIT INVESTMENT TRUST

By: /s/ Scott F. Schaeffer
Name: Scott F. Schaeffer
Title: President and Chief Operating Officer


TABERNA REALTY FINANCE TRUST

By: /s/ Raphael Licht
Name: Raphael Licht
Title: Chief Administrative Officer


AGREED AND ACCEPTED:

/s/ Betsy Z. Cohen
Betsy Z. Cohen

Dated: June 8, 2006

2